Martin, J.,

delivered the opinion of the court.
This is an action instituted by the plaintiff, who carries on the business of an iron foundry, to recover from the defendant the price of a sugar-mill roller and spur wheel, which he delivered to the agent of the latter.
The defendant resists this claim on the ground that the roller was unfit for the use to which it was intended to apply it, as it did not fit the place in the mill where it was to be *204placed. It is not pretended or insisted, that it was wholly useless, 'or that it was unskilfully and inartificially made; but only that it conld not be fitted in the mill, for which purpose^ it is alleged, it was procured.
i f a piece oi machinery to order, bytheemployer suit ^purpose intended, and it is not objected that it was un-skilfully made, the former will be entitled to recover the pnce of his work. Where workman makes
From the evidence exhibited in the record, it appears this roller was chosen by the agent of the defendant at the plaintiff’s foundry, and under his directions it was turned to a proper size, and adapted to the shape suitable to be used in the sugar-mill. This agent was the engineer of the defendant when the roller of his sugar-mill broke, and was directed to get a new one at one of the foundries in the city. It is not very clear from the defendant’s own witnesses, that it could not have been adapted to the sugar-mill, which would have enabled him to grind up his crop of cane, provided the proper means had been made use of, after it was obtained. The defendant’s engineer, who procured the roller, was of opinion, and so told his employer, that he could by a few hours’ work make it suit the purpose intended.
It appears the plaintiff did all he was required to do. The objection made, was, that the roller did not suit the mill in J 77 place of the first one. The plaintiff did not'undertake to prepare the roller for the mill, otherwise than by making it according to the directions of the agent of the defendant, who was present * and ordered it. The plaintiff is, therefore, 1 . , entitled to recover the-pnce oí his work.
js therefore, ordered, adjudged and decreed, that the . „ , _. . „ J , „ , . , , , judgment of the District Court be annulled, avoided and reversed; and that the plaintiff do recover of the defendant, the sum of three hundred and fifty dollars with interest, and costs in both courts.